Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species of the claimed invention: 
Species of the embodiment disclosed in page 21 of specification pertaining to claim 8.
Species of the embodiment disclosed in page 22 of specification pertaining to claim 11 and which covers claim 1.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is all examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species would require a different field of search as evidenced by disclosure of at least two different inventions, for instance, claim 8 pertains to converting input image data to a planar representation of a target image region 4based on previously-scanned neighbor image region data, each pixel encoded as a 5character sequence with a head byte representing an index of a reference neighbor 6and 7generate a stream with frequency changes that achieve a non-increasing 8threshold by rearrangement of each of the character sequences into a sorted 9lexicographic order where the rearranged character sequence is smallest of the 10rotations of the character sequences;  11filter the stream based on a data relationship among the character sequences;  12and 13provide a compressed version of the input image data using the stream filtered 14based on the data relationship among the character sequences.
And on the other hand, claim 11 pertains to filtering a stream of color image data with a prediction routine that uses a 3neighborhood of a pixel to encode a color difference as a sequence including the 4index of the reference neighbor and a mask of channels with non-null delta, the 5neighborhood including pixels already scanned;  6sorting the filtered stream of color image data with a block sorting routine that 7shuffles data in order to decrease a frequency of changes in an output stream than ain the filtered stream by factoring input into a non-increasing sequence of Lyndon 9words; and  10providing a version of the color image data compressed based on a data 11relationship associated with the frequency of changes.
 Therefore, it would require employing different search queries; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to he examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677